--------------------------------------------------------------------------------

Exhibit 10.21
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
THEREOF UNDER SUCH ACT OR, IF REQUESTED BY THE CORPORATION, AN OPINION OF
COUNSEL, SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION
IS NOT REQUIRED.


THIS WARRANT IS PART OF A SERIES OF WARRANTS ISSUED AND SOLD PURSUANT TO THE
TERMS AND CONDITIONS OF THE CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM DATED
__________ OF DR. TATTOFF, INC., AS SUPPLEMENTED.
 

Warrant No. ______ Issue Date: ______

 
Void after 5:00 p.m., Eastern Time on ________


Dr. Tattoff, Inc.
Warrant to Purchase ______ Shares of Common Stock
 
Dr. Tattoff, Inc., a Florida corporation (the “Company”), hereby certifies that,
for value received, __________ (the “Warrant Holder”) is entitled to purchase,
at any time during the period commencing on the date set forth above (the
“Commencement Date”) and ending at 5:00 p.m., Eastern Time on __________ (the
“Expiration Time”), that number of fully paid and non-assessable shares (as
adjusted herein, the “Warrant Shares”) of the Company’s common stock, par value
$.0001 (“Common Stock”) stated on the face of this Warrant, at a purchase price
equal to ___ per Warrant Share (the “Exercise Price”) in lawful money of the
United States of America in cash or securities.
 
1.              Exercise.



 
 1.1   General.  Subject to the provisions hereof, this Warrant is exercisable
at any time and from time to time prior to the Expiration Time, in whole or in
part, at the option of the Warrant Holder, upon (i) surrender of this Warrant to
the Company at its then-principal executive offices together with a duly
completed Notice of Exercise in the form attached hereto, and (ii) payment of an
amount, in cash, equal to the then applicable Exercise Price multiplied by the
number of Warrant Shares then being purchased upon such exercise. Timing.  Each
exercise of this Warrant shall be deemed to have been effected immediately prior
to the close of business on the day on which this Warrant shall have been
surrendered to the Company as provided in Section 1.1.  At such time, the person
or persons in whose name or names any certificates for Warrant Shares shall be
issuable upon such exercise as provided in Section 1.3 below shall be deemed to
have become the holder or holders of record of the Warrant Shares represented by
such certificates.
 
 1.3   Stock Certificates; New Warrants.  Promptly following the exercise of the
purchase right represented by this Warrant, the Company at its expense will use
its reasonable best efforts to cause to be issued in the name of, and delivered
to, the Warrant Holder, or, subject to the terms and conditions hereof, to such
other individual or entity as such Warrant Holder (upon payment by such Warrant
Holder of any applicable transfer taxes) may direct:
 
 (a)   a certificate or certificates for the number of full Warrant Shares to
which such Warrant Holder shall be entitled upon such exercise, and
 
 (b)   in case such exercise is in part only, a new Warrant (dated the date
hereof) of like tenor, stating on the face thereof the number of shares of
Common Stock currently stated on the face of this Warrant minus the number of
such Warrant Shares purchased by the Warrant Holder upon such exercise as
provided in Section 1.1.
 
 
 

--------------------------------------------------------------------------------

 
 
 1.4   Fractional Shares.  The Company shall not be required to issue a
fractional Warrant Share upon exercise of any Warrant. No fractional shares
shall be issued upon the exercise of this Warrant.  If a fractional share
of Common Stock would be issuable upon exercise of the rights represented by
this Warrant, upon exercise the fractional share theretofore issuable shall be
rounded up to the nearest whole share of Common Stock.
 
2.              Registration. The Company (or an agent of the Company) will
maintain a register containing the name and address of the Warrant Holder.  The
Warrant Holder may change its, his or her address as shown on the warrant
register by written notice to the Company requesting such change.
 
3.              Reservation of Shares. As long as the Warrant shall be
outstanding, the Company will at all times reserve and keep available, solely
for issuance and delivery upon the exercise of this Warrant, such Warrant Shares
and other stock, securities and property, as from time to time shall be issuable
upon the exercise of this Warrant.
  
4.              Transfer. Subject to the transfer conditions referred to in the
legend endorsed hereon and Section 6 this Warrant and all rights hereunder are
transferable, in whole or in part, by the Holder without charge to the Holder,
upon surrender of this Warrant to the Company at its then principal executive
offices with a properly completed and duly executed Assignment Form attached
hereto, together with funds sufficient to pay any transfer taxes in connection
with the making of such transfer. Upon such compliance, surrender and delivery
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant, if any, not so
assigned and this Warrant shall promptly be cancelled.  Notwithstanding anything
to the contrary contained herein, the Warrants (or, upon the exercise thereof,
the Warrant Shares) shall not be transferable to any person without the consent
of the Company, provided that in all events such transfers shall be made in
accordance with the terms hereof and applicable law.
 
5.              Mutilated or Missing Warrants. Upon receipt by the Company of
reasonable evidence of the ownership of and the loss, theft, destruction or
mutilation of this Warrant and, in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to the Company, or, in the case of mutilation,
upon surrender and cancellation of the mutilated Warrant, the Company shall
execute and deliver in lieu thereof a new Warrant of like tenor and date
representing an equal number of Warrants.
 
6.              Compliance with the Securities Act.



 
 6.1            Securities Act; Legend.  The Warrant Holder, by acceptance of
this Warrant, agrees to comply in all respects with the provisions of this
Section 6 and the restrictive legend requirements set forth on the face of this
Warrant and further agrees that such Warrant Holder shall not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended (the “Securities Act”). This Warrant
and all Warrant Shares issued upon exercise of this Warrant (unless registered
under the Securities Act) shall be stamped or imprinted with a legend in
substantially the following form:
 
“THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
THEREOF UNDER SUCH ACT OR, IF REQUESTED BY THE CORPORATION, AN OPINION OF
COUNSEL, SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION
IS NOT REQUIRED.”
 
 
2

--------------------------------------------------------------------------------

 
 
 6.2            Representations of Warrant Holder.  In connection with the
issuance of this Warrant, the Warrant Holder specifically represents, as of the
date hereof, to the Company by acceptance of this Warrant as follows:
 
 (a)            The Warrant Holder is an “accredited investor” as defined in
Rule 501 of Regulation D promulgated under the Securities Act. The Warrant
Holder is acquiring this Warrant and the Warrant Shares to be issued upon
exercise hereof for investment for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution of this
Warrant or the Warrant Shares, except pursuant to sales registered or exempted
under the Securities Act.
 
 (b)            The Warrant Holder understands and acknowledges that this
Warrant and the Warrant Shares to be issued upon exercise hereof are “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that, under such laws and applicable regulations, such securities may be resold
without registration under the Securities Act only in certain limited
circumstances.
 
 (c)            The Warrant Holder acknowledges that it can bear the economic
risk of its investment and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Warrant and the Warrant Shares. The Warrant Holder has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Warrant and the business,
properties, prospects and financial condition of the Company.
 
7.              Adjustment. The Exercise Price and the number of Warrant Shares
purchasable pursuant to each Warrant shall be subject to adjustment from time to
time as hereinafter set forth in this Section 7:
 
 7.1             Stock Dividends, Splits and Combinations.  In case, prior to
the expiration of this Warrant by exercise or by its terms, the Company shall
issue any additional shares of Common Stock as a dividend or subdivide the
number of outstanding shares of Common Stock into a greater number of shares of
Common Stock, then in either of such cases, the then applicable Exercise Price
per Warrant Share purchasable pursuant to this Warrant in effect at the time of
such action shall be proportionately reduced and the number of Warrant Shares at
that time purchasable pursuant to this Warrant shall be proportionately
increased; and conversely, in the event the Company shall reduce the number of
outstanding shares of Common Stock by combining such shares of Common Stock into
a smaller number of shares of Common Stock then, in such case, the then
applicable Exercise Price per Warrant Share purchasable pursuant to this Warrant
in effect at the time of such action shall be proportionately increased and the
number of Warrant Shares at that time purchasable pursuant to this Warrant shall
be proportionately decreased.  If the Company shall, prior to the expiration of
this Warrant by exercise or by its terms, declare a dividend payable in cash on
its shares of Common Stock and shall at substantially the same time offer to its
shareholders a right to purchase new shares of Common Stock from the proceeds of
such dividend or for an amount substantially equal to the dividend, all shares
of Common Stock so issued shall, for the purpose of this Warrant, be deemed to
have been issued as a dividend.  Any dividend paid or distributed upon the
Common Stock in shares of any other class of securities convertible into shares
of Common Stock shall be treated as a dividend paid in shares of Common Stock to
the extent that shares of Common Stock are issuable upon conversion thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
 7.2   Recapitalization, Consolidation, Merger, or Conveyance.  In case, prior
to the expiration of this Warrant by exercise or by its terms, the Company shall
be recapitalized by reclassifying its outstanding shares of Common Stock, or the
Company or a successor corporation shall consolidate or merge with or convey all
or substantially all of its or of any successor corporation’s property and
assets to any other corporation or corporations (any such other corporations
being included within the meaning of the term “successor corporation”
hereinbefore used in the event of any consolidation or merger of any such other
corporation with, or the sale of all or substantially all of the property of any
such other corporation to, another corporation or corporations), then, as a
condition of such recapitalization, consolidation, merger or conveyance, lawful
and adequate provision shall be made whereby the holder of this Warrant shall
thereafter have the right to purchase, upon the basis and on the terms and
conditions specified in this Warrant, in lieu of the Warrant Shares theretofore
purchasable upon the exercise of this Warrant, such shares of stock, securities
or assets, as may be issued or payable with respect to, or in exchange for, the
number of Warrant Shares theretofore purchasable upon the exercise of this
Warrant had such recapitalization, consolidation, merger or conveyance not taken
place, and the exercise price for which shall have been appropriately adjusted
to reflect the number of securities which the Warrant Holder is entitled to
purchase in exchange for such Warrant; and in any such event, the rights of the
Warrant Holder to any adjustment in the number of Warrant Shares purchasable
upon the exercise of this Warrant, as herein provided, shall continue and be
preserved in respect of any stock which the Warrant Holder becomes entitled to
purchase.
 
 7.3   Dissolution, Liquidation or Winding Up.  In case the Company at any time
while this Warrant shall remain unexpired and unexercised shall dissolve,
liquidate or wind up its affairs, lawful provision shall be made as part of the
terms of any such dissolution, liquidation or winding up, so that the holder of
this Warrant may thereafter receive upon exercise hereof in lieu of each Warrant
Share that it would have been entitled to receive, the same kind and amount of
any securities or assets as may be issuable, distributable or payable upon any
such dissolution, liquidation or winding up with respect to each Share of the
Company; provided, however, that in any case of any such sale or of dissolution,
liquidation or winding up, the right to exercise this Warrant shall terminate on
a date fixed by the Company; such date so fixed to be not earlier than 5:00
p.m., Eastern Time, on the thirtieth day next succeeding the date on which
notice of such termination of the right to exercise this Warrant has been given
by mail to the registered holder of this Warrant at its address as it appears on
the books of the Company.
 
8.              Rights of the Holder. The Warrant Holder shall not, by virtue
hereof, be entitled to any rights of a shareholder in the Company, either at law
or equity, and the rights of the Warrant Holder are limited to those expressed
in this Warrant and are not enforceable against the Company except to the extent
set forth herein. This Warrant does not entitle the Holder to any voting rights
or other rights as a shareholder of the Company prior to the Exercise Time and
then only with respect to the Warrant Shares to be issued with respect thereto.
 
9.              Notices to Warrant Holder.Upon the happening of any event
requiring an adjustment of the Exercise Price, the Company shall promptly give
written notice thereof to the Warrant Holder at the address appearing in the
records of the Company, stating the adjusted Exercise Price and the adjusted
number of Warrant Shares resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.  Failure to give such notice to the Warrant Holder or any
defect therein shall not affect the legality or validity of the subject
adjustment.
 
 
4

--------------------------------------------------------------------------------

 
 
10.            Successors. The rights and obligations of the parties to this
Warrant will inure to the benefit of and be binding upon the parties hereto and
their respective heirs, successors, assigns, pledgees, transferees and
purchasers.
 
11.            Change or Waiver. Any term of this Warrant may be changed or
waived only by an instrument in writing signed by the party against whom
enforcement of the change or waiver is sought.
 
12.            Headings. The headings in this Warrant are for purposes of
reference only and shall not amend, modify, restrict, limit or otherwise affect
the meaning of any provision of this Warrant.
 
13.            Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to any law or
principles that would make this choice of law provision invalid.
 
14.            Payment of Taxes. The Company shall not be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance or delivery of any certificates for Warrant Shares in a name other than
that of the Warrant Holder in respect of which such shares are issued, and in
such case, the Company shall not be required to issue or deliver any certificate
for Warrant Shares until the person requesting the same has paid to the Company
the amount of such tax or has established to the Company’s reasonable
satisfaction that such tax has been paid.  The Warrant Holder shall be
responsible for income taxes due under federal, state or other law, if any such
tax is due.
 
15.            Mailing of Notices, Etc. Unless otherwise provided, any notice
required or permitted under this Warrant shall be given in writing and shall be
deemed effectively given as hereinafter described (i) if given by personal
delivery, then such notice shall be deemed given upon such delivery, (ii) if
given by facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one business day after
delivery to such carrier.  All notices shall be addressed as follows: if to the
Warrant Holder, at its address as set forth in the Company’s books and records
and, if to the Company, at the address as follows, or at such other address as
the Warrant Holder or the Company may designate by ten (10) days’ advance
written notice to the other:
 
 

  The Company: Dr. Tattoff, Inc.       8500 Wilshire Blvd, Suite 105      
Beverly Hills, CA 90211       Attention: Chief Executive Officer       Fax:
310-659-4141  

 
                                               
 
[Remainder of Page Intentionally Left Blank]


 
5

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.
 
 
 

  Dr. Tattoff, Inc.               By:       Name:  John Keefe   Title:  Chief
Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 
Notice of Exercise
To Be Executed by the Warrant Holder
In Order to Exercise Warrants


TO:   Dr. Tattoff, Inc.


The undersigned hereby: (1) irrevocably subscribes for and offers to purchase
_______ shares of Common Stock (“Shares”) of Dr. Tattoff, Inc., pursuant to
Warrant No. ___ heretofore issued to ___________________ on ___________, 20__
and (2) encloses a cash payment of $__________ representing the aggregate
exercise price for such Shares.


 

Date:   

 

Warrant Holder Name:  

 

Taxpayer Identification Number:   

 

By:  

 

Printed Name:    

 

Title:   

 

Address:   

 
Note: The above signature should correspond exactly with the name on the face of
the Warrant or with the name of assignee appearing in assignment form below.


 
 

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM
To be executed by the Warrant Holder
In order to Assign Warrants


Warrant No.___________


FOR VALUE RECEIVED,____________________________________ hereby sell, assigns and
transfer unto


PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER


 
 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Please print or type name and address)
 


______________________ of the Warrants represented by the Warrant, and hereby
irrevocably constitutes and appoints ________________________ to transfer this
Warrant on the books of the Company, with full power of substitution in the
premises.
 
 
 

Dated:             (Signature of Registered Holder)

 






In addition to executing this Assignment Form, the Warrant Holder and the
transferee must comply with the other requirements for transfer set forth in
Sections 4 and 6 of the Warrant.
 


CERTIFICATION OF STATUS OF TRANSFEREE
TO BE EXECUTED BY THE TRANSFEREE OF THE WARRANT
 
The undersigned transferee hereby certifies to the registered holder of the
Warrant and to Dr. Tattoff, Inc. that the transferee is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act of 1933, as amended.
 
 

Dated:            
(Signature of Transferee)



 